Exhibit 10.2

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) dated and effective as of
December 20, 2006, is entered into by and between INTERNET COMMERCE CORPORATION,
a Delaware corporation (the “Buyer”), and DISTRESSED/HIGH YIELD TRADING
OPPORTUNITIES, LTD., a British Virgin Island limited company (the “Seller”).

WHEREAS, the Seller owns 5,000 shares of Series C Preferred Stock of Internet
Commerce Corporation (the “Company”) and 190,556 shares of the Class A Common
Stock of the Company; and

WHEREAS, the Buyer desires to purchase from the Seller 2,500 shares of the
Series C Preferred Stock of the Company and 95,278 shares of the Class A Common
Stock of the Company (together, the “Securities”), and the Seller desires to
sell to the Buyer the Securities, on the terms and conditions herein contained.

NOW, THEREFORE, for the good and valuable consideration described herein, the
parties agree as follows:

1.             PURCHASE OF SHARES

(a)           On the terms contained in this Agreement, the Buyer does hereby
purchase from the Seller, and the Seller does hereby sell to the Buyer, the
Securities, for an aggregate purchase price of $1,437,500 (the “Purchase
Price”).  On the Closing Date, (i) the Seller shall deliver to the Buyer (or its
designee) executed stock powers or other instruments of transfer with respect to
all of the Securities that are reasonably necessary to transfer ownership of the
Securities to the Buyer, and (ii) the Buyer shall pay the Purchase Price to the
Seller by wire transfer of an amount of immediately available funds equal to the
Purchase Price to an account designated by the Seller.

(b)           Other than the following representations and warranties, the Buyer
is purchasing the securities “as is”:

(i)                                     The Seller is duly organized, validly
existing and in good standing under the laws of the British Virgin Island;

(ii)                                  The Seller has made no assignment,
transfer, or conveyance to any party of the Securities, in whole or in part;

(iii)                               The Seller is the owner of, and authorized
and entitled to sell, the Securities free and clear of any and all liens,
claims, security interests or encumbrances of any kind or nature whatsoever;

1


--------------------------------------------------------------------------------




 

(iv)                              The Seller has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
this Agreement constitutes a valid, legal and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms and conditions; and

(v)                                 Neither the execution, delivery or
performance of this Agreement nor consummation of the transactions contemplated
hereby will violate or contravene any law, rule, regulation, order, agreement or
instrument affecting the Seller;

 (c)                                     The Closing Date shall be the date
mutually agreeable to the Seller and the Buyer, but in no event later than 3
days after the date of execution of this Agreement by all parties hereto.

2.           MISCELLANEOUS.

(a)           Notice.  Any notice required under this Agreement shall be in
writing addressed to the party at the address of record for such party provided
in this Agreement or in documents provided herewith. All notices will be deemed
to have been given upon personal delivery or upon deposit in the U.S. Mail,
postage prepaid, and properly addressed to the party to be notified. Either
party may change its address for notice by a notice given to the other party as
provided for herein.

(b)           Entire Agreement; No Oral Modification. This Agreement supersedes
all previous agreements between the parties, contains the whole of the agreement
between the parties, and may not be modified except in writing signed by all
parties.

(c)           Governing Law. The substantive and procedural laws of the State of
New York without reference to its choice-of-law provisions shall control the
interpretation and enforcement of this Agreement, including but not limited to
all issues concerning liabilities and damages.

(d)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one agreement. This Agreement may also be executed by facsimile
signature. This Agreement will be binding and enforceable when executed by all
parties.

(e)         Successors and Assignees. This Agreement shall be binding upon,
inure to the benefit of, and be enforceable by the parties hereto, and their
heirs, legal representatives and assignees.

(f)          Authorization. The parties hereto each represent and warrant that
any officers signing this Agreement on behalf of a party have authority to enter
into this Agreement on that party’s behalf and to bind that party fully to the
agreements, terms and conditions contained herein.

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

BUYER:

 

 

 

INTERNET COMMERCE CORPORATION

 

 

 

By:

/s/ Glen Shipley

 

Name:

Glen Shipley

 

Title:

CFO

 

 

 

 

 

 

 

SELLER:

 

 

 

DISTRESSED/HIGH YIELD TRADING OPPORTUNITIES, LTD.

 

 

 

By:

/s/ Scott A. Stagg

 

Name:

Scott A. Stagg

 

Title:

Portfolio Manager

 

3


--------------------------------------------------------------------------------